Mr. Justice Eakin
delivered the opinion of the court.
1. There is no bill of exceptions before us, and there is but one question argued, namely, the construction to be placed upon the agreement between Ryan and Weyant. As there was no objection to the absence of the bill of exceptions and the transcript of the evidence is brief, we will treat it as such. We will not refer to the sufficiency of the attachment or the manner of its proof. Ryan’s rights in the business do not depend on the fact of the recording of the contract. The machinery and material were purchased by him, and he is still the owner of it. Weyant’s share of the profits has not yet paid Ryan the half of the money advanced by him. The contract is simply the evidence of a business arrangement between the parties, and is not a chattel mortgage, but Ryan was to advance money to pay certain expenses, buy machinery and material with a view to a partnership between the contracting parties; the plant to be operated by the partnership. All the money so received *219was to be turned over to Ryan to be used, first, to pay ‘Weyant’s wages and to pay for labor and material. They were each to share equally in the profits, and Weyant’s half was to be applied to the repayment of one half of the amount advanced by Ryan, who was to be the owner of the machinery, material and prod-net until such repayment. Weyant had authority to hire laborers and purchase material for the manufacture of the product. The instrument is not adroitly drawn, but it fairly expresses the intention of the parties. Weyant was in charge of the plant, and, if he dealt with it as his own, that might be prima facie evidence of ownership, as in the case of a team or other property which is put in charge of a teamster, the owner is not precluded by what the teamster may do or say, but may overcome the statutory presumption by proof of facts.
2. Ryan being the owner of the machinery, material and product, it could not be taken in attachment for Weyant’s debts. Although the evidence tended to show that Weyant had exercised acts of ownership over the brick, selling and mortgaging some of it, that would not necessarily authorize the officer to attach them as the property of Weyant. At most, it would be but prima facie evidence, and in this case Ryan’s rights did not depend upon the record of the contract. He was in constructive possession and the owner. The extent to which the contract was recognized in the lower court as a chattel mortgage, or that Ryan’s rights thereunder depended upon the record thereof, was error. This was not a case of a transfer of property as security for a debt without a change of possession, but a purchase of property by Ryan from other parties. The title remained in him.
*220The judgment is reversed and the cause remanded for such further proceedings as may seem proper.
Reversed and Remanded.
Mr. Chief Justice McBride, Mr. Justice Bean and Mr. Justice Burnett concur.